UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 COMMISSION FILE NUMBER333-148546 NOTIFICATION OF LATE FILING (Check One)o For 10-K and Form 10-KSB o Form 20-F o Form 11-K x Form 10-Q and Form 10QSB o Form N-SAR For Period Ended: June 30, 2014 oTransition Report on Form 10-K oTransition Report on Form 20-F oTransition Report on Form 11-K oTransition Report on Form 10-Q oTransition Report on Form N-SAR For the Transition Period Ended Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: N/A PART 1 REGISTRANT INFORMATION Full Name of Registrant: NSU RESOURCES INC Former Name if Applicable: F/K/A BIO-CARBON SOLUTIONS INTERNATIONAL INC. Address of Principal Executive Office: 3800 Paddock Road, R.R. #5, Claremont, Ontario Canada L1Y 1A2 PART II RULES 12B-25(b) and (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. x(a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; x(b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q, or portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and o(c) The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III NARRATIVE The Company’s Quarterly on Form 10-Q for the quarter ended June 30, 2014, cannot be filed with the prescribed time period of August 14, 2014 because the Company requires additional time for compilation and review to insure adequate disclosure of certain information required to be included in the Form 10-Q. PART IV OTHER INFORMATION (1) Name and telephone number of person to contact in regard to this information John Wilkes 204-6898 (Name) (Area Code) (Telephone Number) (2) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) been filed? If the answer is no, identify report(s).x Yeso No (3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof: Yeso No x If so, attach an explanation of the anticipated change, both narratively and quantitatively, and if appropriate, state the reasons why a reasonable estimate of the results cannot be made. 2 NSU Resources, Inc. (Name of Registrant as Specified in Charter) Has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. NSU Resources Inc. Date: August 15, 2014 By: /s/ John Wilkes Secretary, Treasurer and CFO 3
